     Case 1:18-cv-00444-RP Document 164 Filed 04/23/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION


MWK RECRUITING, INC,

          Plaintiff
                                          Case No. 1:18-cv-00444-RP
          v.

EVAN P. JOWERS, YULIYA
VINOKUROVA, LEGIS
VENTURES (HK) COMPANY
LIMITED, AND ALEJANDRO
VARGAS,

          Defendants



EVAN P. JOWERS,

          Counterclaimant

          v.

MWK RECRUITING, INC.,
ROBERT E. KINNEY,
MICHELLE W. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC,
COUNSEL UNLIMITED LLC, and KINNEY
RECRUITING LIMITED,

          Counterdefendants




          NOTICE OF SERVICE OF SUBPOENA ON LEGIS VENTURES
                    HONG KONG COMPANY LIMITED
          Case 1:18-cv-00444-RP Document 164 Filed 04/23/20 Page 2 of 6




       On April 17, 2020, by courier delivery sent from the office of Diana Massie of the United

States District Clerk’s office, Legis Ventures Hong Kong Company Limited was served with the

subpoena referenced in ECF 158 under Rule 4(f)(2)(C)(ii), as authorized by Rule 4(h)(2). Proof

of delivery is attached hereto.



 Dated: April 23, 2020                             Respectfully Submitted

                                                   /s/ Robert E. Kinney
                                                   Robert E. Kinney
                                                   Texas State Bar No. 00796888
                                                   Robert@KinneyRecruiting.com

                                                   Robert E. Kinney
                                                   824 West 10th Street, Suite 200
                                                   Austin, Texas 78701
                                                   Tel: (512) 636-1395

                                                   Raymond W. Mort, III
                                                   Texas State Bar No. 00791308
                                                   raymort@austinlaw.com

                                                   THE MORT LAW FIRM, PLLC
                                                   100 Congress Ave, Suite 2000
                                                   Austin, Texas 78701
                                                   Tel/Fax: (512) 865-7950

                                                   ATTORNEYS FOR PLAINTIFF MWK AND FOR
                                                   COUNTER-DEFENDANTS KINNEY, MICHELLE
                                                   W. KINNEY, RP GP, KR LLC, CU LLC, AND
                                                   KINNEY RECRUITING HK




MWK RECRUITING’S NOTICE OF SERVICE OF SUBPOENA ON LEGIS VENTURES                         PAGE |2
         Case 1:18-cv-00444-RP Document 164 Filed 04/23/20 Page 3 of 6




Summary of Charges
Transaction date: 04/08/20

Invoice for                                                                                 PM Order #
Robert Kinney                                                                               PMOANIXB
Kinney Recruiting LLC
2406 Harris Blvd
Austin, Texas 78703
United States

Description                                                                                     Total
Services from Air City Post                                                                     $69.28


                                                                                     USD $69.28


Payment has been taken from: Robert Kinney - xxxx xxxx xxxx 1002 - Amex - Expires 02/2024


This will appear on your statement as Parcel Monkey
            Case 1:18-cv-00444-RP Document 164 Filed 04/23/20 Page 4 of 6



Air City Post
210 E Sunrise Highway
Valley Stream                                                                                Company No.: 908959
New York, 11581
United States
                                                                                                    Tax No.: 908959


Invoice
Transaction date: 04/08/20


Invoice for                                                                                              PM Order #
Robert Kinney                                                                                            PMOANIXB
Kinney Recruiting LLC
2406 Harris Blvd
Austin, Texas 78703
United States

Shipment                 From                              To                                         Net       Tax
PMS1A523                 Diana Massie                      CONPAK MGMT CONSULTANTS LTD               $34.64     $0.00
International Pickup     US District Clerk's Office        Rms 05-15-13A/F, S Tower, World Fin
Parcels: 1               501 W 5th St                      Harbour City 17 Canton Rd
                         Ste 1100                          Tsim Sha Tsui
                         Austin, TX 78701-3812             Hong Kong
                         United States                     Hong Kong SAR China

PMSOEWB4                 Diana Massie                      Alejandro Vargas                          $34.64     $0.00
International Pickup     US District Clerk's Office        Jowers/Vargas
Parcels: 1               501 W 5th Street                  Unit 1909 19/F Fortress Tower
                         Suite 1100                        250 King's Road
                         Austin, TX 78701                  Hong Kong
                         United States                     Hong Kong SAR China
                                                                                                 Sub total    $69.28
                                                                                                   Taxes       $0.00
                                                                                                    Total     $69.28
                                                                                                                USD




                                             Powered by Parcel Monkey
Case 1:18-cv-00444-RP Document 164 Filed 04/23/20 Page 5 of 6
Case 1:18-cv-00444-RP Document 164 Filed 04/23/20 Page 6 of 6
